DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed 09/08/2022 is acknowledged. Regarding the Office action mailed 06/08/2022:
The objection to the specification for failure to include an “incorporation-by-reference” paragraph for the Sequence Listing is withdrawn in view of the amendment to the specification to add such paragraph.
The rejections under 35 USC 102 and 103 are withdrawn in view of the amendment to claim 32.
New grounds of rejection are set forth below.

 Priority
Applicant indicate the claims are entitled to priority to original application 13/398,677, pointing specifically to page 59 and figure 34. The Examiner has reviewed the application and finds the following.
1) The order of steps in the claim is not limited (MPEP 2111.01(II): “…the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order…”).
2) Figure 34a shows an antibody attached to a first nucleic acid sequence, which is illustrated as being double-stranded with a single-stranded portion at the end:

    PNG
    media_image1.png
    107
    228
    media_image1.png
    Greyscale

Neither figure 34, nor the specification, elaborates on the making of this construct to the extent that it can be determined whether (a) the antibody was attached to a single-stranded nucleic acid, followed by hybridization of the second strand to create a double-stranded barcode “n”, or (b) the antibody was attached to the double-stranded nucleic acid (i.e. the two strands were hybridized prior to attaching to the antibody). Therefore, figure 34, so far, does not support the “hybridizing” step of claim 32, but does support the “obtaining” step.
3) Constructs such as that shown above were then segregated to fluid compartments (figure 34b):

    PNG
    media_image2.png
    204
    544
    media_image2.png
    Greyscale

Therefore, figure 34 meets the limitation “segregating the constructs in fluid compartments”.
4) Following this segregation, the fluid compartment is merged with another fluid compartment containing copies of a different barcode (figure 34a):

    PNG
    media_image3.png
    129
    189
    media_image3.png
    Greyscale

This barcode is composed of a double-stranded nucleic acid having single-stranded ends. This can be considered an “oligonucleotide”. This oligonucleotide hybridizes (via its single-stranded end) to the single-stranded end of the nucleic acid attached to the antibody, and is ligated thereto (figure 34b):

    PNG
    media_image4.png
    204
    542
    media_image4.png
    Greyscale

This meets the limitation “hybridizing the first nucleic acid sequence…to a respective first…oligonucleotide to create double-stranded barcodes”. Note that while each of the two barcodes (e.g. “1” and “a”, or “2” and “a”, or “3” and “a”) were already double-stranded prior to the “hybridizing” step, the two now-joined barcodes can be considered to represent a new “composite” barcode; see specification page 61, last full paragraph: “Ligation of the target-identifying and droplet-identifying barcodes into a composite barcode, as shown in Figure 29A-B…”. Therefore the “hybridizing” “creates” a “double-stranded barcode”.
This also meets the limitation “such that each compartment contains one or more of said constructs having the same barcode”, since the compartment shown above has multiple antibody-nucleic acid constructs, each having a same barcode “a”.
5) It is also clear from a reading of the disclosure that this process is carried out such that different compartments would comprise such antibodies, each having a same barcode, but different than the barcodes in other compartments. See figures 29-31 which illustrate the concept of binding barcoded constructs to cells (each construct composed of a “binder”, e.g. an antibody, attached to a barcode that identifies the binder); individual cells with binders are then segregated to individual droplets, each of which is merged with a droplet carrying copies of a second barcode, which copies are then ligated to the barcodes of the binders as described above. In this manner, one arrives at the barcoded binders within each droplet being attached to the same second barcode, which differs from the second barcodes of a second droplet:

    PNG
    media_image5.png
    371
    848
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    385
    846
    media_image6.png
    Greyscale


This meets the limitation regarding a “second construct” comprising a “second antibody coupled to a second nucleic acid” hybridizing to a “respective…second oligonucleotide”.
In this manner, priority of at least claim 32 to at least application 13/398,677 (filed 02/16/2012) is established. The Examiner did not find comparable subject matter in provisional applications 61/444,612 or 61/476,714.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a NEW MATTER rejection.
Claim 32 as written is not limited as to the order in which the steps are performed. Claim 32 would encompass performing the “hybridizing” step either before or after the “segregating” step. While the disclosure as-filed supports “hybridizing” after “segregating”, it does not support “hybridizing” prior to segregating.
Applicant points to page 59 and figure 34 of original application 13/398,677 for support.
The Examiner has reviewed the application and finds the following.
1) The order of steps in the claim is not limited (MPEP 2111.01(II): “…the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order…”).
2) Figure 34a shows an antibody attached to a first nucleic acid sequence, which is illustrated as being double-stranded with a single-stranded portion at the end:

    PNG
    media_image1.png
    107
    228
    media_image1.png
    Greyscale

Neither figure 34, nor the specification, elaborates on the making of this construct to the extent that it can be determined whether (a) the antibody was attached to a single-stranded nucleic acid, followed by hybridization of the second strand to create a double-stranded barcode “n”, or (b) the antibody was attached to the double-stranded nucleic acid (i.e. the two strands were hybridized prior to attaching to the antibody). Therefore, figure 34, does not support “hybridizing”  in order to form the construct shown above.
3) Constructs such as that shown above were then segregated to fluid compartments (figure 34b):

    PNG
    media_image2.png
    204
    544
    media_image2.png
    Greyscale

Therefore, figure 34 meets the limitation “segregating the constructs in fluid compartments”.
4) Following this segregation, the fluid compartment is merged with another fluid compartment containing copies of a different barcode (figure 34a):

    PNG
    media_image3.png
    129
    189
    media_image3.png
    Greyscale

This barcode is composed of a double-stranded nucleic acid having single-stranded ends. This can be considered an “oligonucleotide”. This oligonucleotide hybridizes (via its single-stranded end) to the single-stranded end of the nucleic acid attached to the antibody, and is ligated thereto (figure 34b):

    PNG
    media_image4.png
    204
    542
    media_image4.png
    Greyscale

This meets the limitation “hybridizing the first nucleic acid sequence…to a respective first…oligonucleotide to create double-stranded barcodes”. Note that while each of the two barcodes (e.g. “1” and “a”, or “2” and “a”, or “3” and “a”) were already double-stranded prior to the “hybridizing” step, the two now-joined barcodes can be considered to represent a new “composite” barcode; see specification page 61, last full paragraph: “Ligation of the target-identifying and droplet-identifying barcodes into a composite barcode, as shown in Figure 29A-B…”. Therefore the “hybridizing” “creates” a “double-stranded barcode”.
This also meets the limitation “such that each compartment contains one or more of said constructs having the same barcode”, since the compartment shown above has multiple antibody-nucleic acid constructs, each having a same barcode “a”.
5) It is also clear from a reading of the disclosure that this process is carried out such that different compartments would comprise such antibodies, each having a same barcode, but different than the barcodes in other compartments. See figures 29-31 which illustrate the concept of binding barcoded constructs to cells (each construct composed of a “binder”, e.g. an antibody, attached to a barcode that identifies the binder); individual cells with binders are then segregated to individual droplets, each of which is merged with a droplet carrying copies of a second barcode, which copies are then ligated to the barcodes of the binders as described above. In this manner, one arrives at the barcoded binders within each droplet being attached to the same second barcode, which differs from the second barcodes of a second droplet:

    PNG
    media_image5.png
    371
    848
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    385
    846
    media_image6.png
    Greyscale


This meets the limitation regarding a “second construct” comprising a “second antibody coupled to a second nucleic acid” hybridizing to a “respective…second oligonucleotide”.
Therefore, while the above subject matter in the application as-filed supports performing the claimed “hybridizing” step after the claimed “segregating” step, it does not support performing the claimed “hybridizing” step before the claimed “segregating” step. Claim 32, and by dependency claims 33-45, therefore encompasses new matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/              Primary Examiner, Art Unit 1637